Exhibit 10.1
AMENDED AND RESTATED
ABERCROMBIE & FITCH CO.
2007 LONG-TERM INCENTIVE PLAN
1. Purpose. The purpose of this Amended and Restated 2007 Long-Term Incentive
Plan (the “Plan”) is to aid Abercrombie & Fitch Co., a Delaware corporation
(together with its successors and assigns, the “Company”), in attracting,
retaining, motivating and rewarding certain employees of the Company or its
subsidiaries or affiliates, to provide for equitable and competitive
compensation opportunities, to recognize individual contributions and reward
achievement of Company goals, and promote the creation of long-term value for
stockholders by closely aligning the interests of Participants with those of
stockholders. The Plan authorizes stock based incentives for Participants.
2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
(a) “Amendment Effective Date” means the effective date specified in
Section 11(q).
(b) “Annual Limit” shall have the meaning specified in Section 5(b).
(c) “Award” means any Option, SAR, Restricted Stock or Restricted Stock Unit,
together with any related right or interest, granted to a Participant under the
Plan.
(d) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death.
(e) “Board” means the Company’s Board of Directors.
(f) “Change of Control” has the meanings specified in Section 9.
(g) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.
(h) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is established in the Committee’s Charter as approved
from time to time by the Board and subject to Section 303A.05 of the Listed
Company Manual of the New York Stock Exchange, and other corporate governance
documents of the Company. No action of the Committee shall be void or deemed to
be without authority due to the failure of any member, at the time the action
was taken, to meet any qualification standard set forth in the Committee Charter
or the Plan. The full Board may perform any function of the Committee hereunder
except to the extent limited under Section 303A.05 of the Listed Company Manual,
in which case the term “Committee” shall refer to the Board.
(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).
(j) “Effective Date” means the effective date specified in Section 11(q).
(k) “Eligible Person” has the meaning specified in Section 5.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

 

 



--------------------------------------------------------------------------------



 



(m) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing price per share of Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which Stock is traded on the day as of which such value is
being determined or, if there is no closing price on that day, then the closing
price on the last previous day on which a closing price was reported.
(n) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.
(o) “Option” means a right, granted under the Plan, to purchase Stock.
(p) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
(q) “Restricted Stock” means Stock granted under the Plan which is subject to
certain restrictions and to a risk of forfeiture.
(r) “Restricted Stock Unit” or “RSU” means a right, granted under the Plan, to
receive Stock, cash or other Awards or a combination thereof at the end of a
specified deferral period.
(s) “Retirement” means, unless otherwise stated by the Committee (or the Board)
in an applicable Award agreement, Participant’s voluntary termination of
employment (with the approval of the Board) after achieving 65 years of age.
(t) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
(u) “Share Pool” has the meaning specified in Section 4.
(v) “Stock” means the Company’s Common Stock, par value $0.01 per share, and any
other equity securities of the Company or other issuer that may be substituted
or resubstituted for Stock pursuant to Section 11(c).
(w) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture shall
lapse or terminate, the acceleration of any such dates, the expiration date of
any Award, whether, to what extent, and under what circumstances an Award may be
settled, or the exercise price of an Award may be paid, in cash, Stock, other
Awards, or other property, and other terms and conditions of, and all other
matters relating to, Awards; to prescribe documents evidencing or setting terms
of Awards (such Award documents need not be identical for each Participant),
amendments thereto, and rules and regulations for the administration of the Plan
and amendments thereto (including outstanding Awards); to construe and interpret
the Plan and Award documents and correct defects, supply omissions or reconcile
inconsistencies therein; and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. Decisions of the Committee with respect to the administration and
interpretation of the Plan shall be final, conclusive, and binding upon all
persons interested in the Plan, including Participants, Beneficiaries,
transferees under Section 11(b) and other persons claiming rights from or
through a Participant, and stockholders.

 

 



--------------------------------------------------------------------------------



 



(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate the administration of the Plan to one or more
officers or employees of the Company, and such administrator(s) may have the
authority to execute and distribute Award agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of Stock
under Awards, to interpret and administer the terms of Awards and to take such
other actions as may be necessary or appropriate for the administration of the
Plan and of Awards under the Plan, provided that in no case shall any such
administrator be authorized (i) to grant Awards under the Plan, (ii) to take any
action that would result in the loss of an exemption under Rule 16b-3 for Awards
granted to or held by Participants who at the time are subject to Section 16 of
the Exchange Act in respect of the Company or that would cause Awards intended
to qualify as “performance-based compensation” under Code Section 162(m) to fail
to so qualify, (iii) to take any action inconsistent with Section 157 and other
applicable provisions of the Delaware General Corporation Law, or (iv) to make
any determination required to be made by the Committee under the New York Stock
Exchange corporate governance standards applicable to listed company
compensation committees (currently, Rule 303A.05). Any action by any such
administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and, except as otherwise
specifically provided, references in this Plan to the Committee shall include
any such administrator. The Committee established pursuant to Section 3(a) and,
to the extent it so provides, any subcommittee, shall have sole authority to
determine whether to review any actions and/or interpretations of any such
administrator, and if the Committee shall decide to conduct such a review, any
such actions and/or interpretations of any such administrator shall be subject
to approval, disapproval or modification by the Committee.
(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. The total number of shares
of Stock reserved and available for delivery in connection with Awards under the
Plan shall be 8,000,000 (the “Share Pool”). Subject to limitations provided in
Section 6(b)(iv), up to 8,000,000 authorized shares may be granted as ISOs under
the Plan. The total number of shares available is subject to adjustment as
provided in Section 11(c). Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares or treasury shares.
(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section 4(b). To the extent that an Award under the Plan is canceled,
expired, forfeited, settled in cash, settled by issuance of fewer shares than
the number underlying the Award, or otherwise terminated without delivery of
shares to the Participant, the shares retained by or returned to the Company
will be available under the Plan; and shares that are withheld from such an
Award or separately surrendered by the Participant in payment of any exercise
price or taxes relating to such an Award shall be deemed to constitute shares
not delivered to the Participant and will be available for future grants under
the Plan. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares issued or issuable in connection with such substitute Award
shall not be counted against the Share Pool.
5. Eligibility; Per-Person Award Limitations.
(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means an employee of the Company
or any subsidiary or affiliate, including any person who has been offered
employment by the Company or a subsidiary or affiliate, provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such person has commenced employment with the Company or a
subsidiary or affiliate. An employee on leave of absence may be considered as
still in the employ of the Company or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan, if so determined by the Committee.
For purposes of the Plan, a joint venture in which the Company or a subsidiary
has a substantial direct or indirect equity investment shall be deemed an
affiliate, if so determined by the Committee. Holders of awards granted by a
company or business acquired by the Company or a subsidiary or affiliate, or
with which the Company or a subsidiary or affiliate combines, who will become
Eligible Persons are eligible for grants of substitute awards granted in
assumption of or in substitution for such outstanding awards previously granted
under the Plan in connection with such acquisition or combination transaction,
if so determined by the Committee.

 

 



--------------------------------------------------------------------------------



 



(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards under each of
Section 6(b), 6(c), 6(d), or 6(e) relating to up to his or her Annual Limit
(such Annual Limit to apply separately to the type of Award authorized under
each specified subsection). A Participant’s Annual Limit, in any year during any
part of which the Participant is then eligible under the Plan, shall equal two
million (2,000,000) shares plus the amount of the Participant’s unused Annual
Limit relating to the same type of Award as of the close of the previous year,
subject to adjustment as provided in Section 11(c).
6. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 11(k). The Committee shall require
the payment of lawful consideration for an Award to the extent necessary to
satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an Award except as limited by the
Plan.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that, notwithstanding anything contained herein to the
contrary such exercise price shall be (A) fixed as of the grant date, and
(B) not less than the Fair Market Value of a share of Stock on the grant date.
Notwithstanding the foregoing, any substitute award granted in assumption of or
in substitution for an outstanding award granted by a company or business
acquired by the Company or a subsidiary or affiliate, or with which the Company
or a subsidiary or affiliate combines, may be granted with an exercise price per
share of Stock other than as required above.
(ii) No Repricing. Without the approval of stockholders, the Committee will not
amend or replace previously granted Options in a transaction that constitutes a
“repricing,” as such term is used in Section 303A.08 of the Listed Company
Manual of the New York Stock Exchange.
(iii) Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part, provided that, notwithstanding anything
contained herein to the contrary, the sole and exclusive basis for determining
both the vesting and exercisability of an Option will be the passage of a
specific period of time or the occurrence or non-occurrence of certain specific
performance related or non-performance related events (e.g. death, disability,
termination of employment and Change of Control). In addition, the Committee
shall determine the methods by which such exercise price may be paid or deemed
to be paid and the form of such payment (subject to Sections 11(k) and 11(l)),
including, without limitation, cash, Stock (including by withholding Stock
deliverable upon exercise), other Awards or awards granted under other plans of
the Company or any subsidiary or affiliate, or other property (including through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants.
(iv) ISOs. Notwithstanding anything to the contrary in this Section 6, in the
case of the grant of an Option intending to qualify as an ISO: (i) if the
Participant owns stock possessing more than 10 percent of the combined voting
power of all classes of stock of the Company (a “10% Stockholder”), the purchase
price of such Option must be at least 110 percent of the fair market value of
the Common Stock on the date of grant and the Option must expire within a period
of not more than five (5) years from the date of grant, and (ii) termination of
employment will occur when the person to whom an Award was granted ceases to be
an employee (as determined in accordance with Section 3401(c) of the Code and
the regulations promulgated thereunder) of the Company and its subsidiaries.
Notwithstanding anything in this Section 6 to the contrary, Options designated
as ISOs shall not be eligible for treatment under the Code as ISOs to the extent
that either (iii) the aggregate fair market value of shares of Common Stock
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, or (iv) such
Options otherwise remain exercisable but are not exercised within three
(3) months of termination of employment (or such other period of time provided
in Section 422 of the Code).

 

 



--------------------------------------------------------------------------------



 



(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, shares of Stock having a
value equal to the excess of (A) the Fair Market Value of one share of Stock on
the date of exercise (or, in the case of a “Limited SAR,” the Fair Market Value
determined by reference to the Change of Control Price, as defined under the
applicable award agreement) over (B) the exercise or settlement price of the SAR
as determined by the Committee. Stock Appreciation Rights may be granted to
Participants from time to time either in tandem with or as a component of other
Awards granted under the Plan (“tandem SARs”) or not in conjunction with other
Awards (“freestanding SARs”) and may, but need not, relate to a specific Option
granted under Section 6(b). The per share price for exercise or settlement of
SARs (including both tandem SARs and freestanding SARs) shall be determined by
the Committee, but in the case of SARs that are granted in tandem with an Option
shall not be less than the exercise price of the Option and in the case of
freestanding SARs shall be (A) fixed as of the grant date, and (B) not less than
the Fair Market Value of a share of Stock on the grant date.
(ii) No Repricing. Without the approval of stockholders, the Committee will not
amend or replace previously granted SARs in a transaction that constitutes a
“repricing,” as such term is used in Section 303A.08 of the Listed Company
Manual of the New York Stock Exchange.
(iii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of an SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which an SAR may be
exercised in whole or in part (including based on future service requirements),
the method of exercise, method of settlement, method by or forms in which Stock
will be delivered or deemed to be delivered to Participants, and whether or not
an SAR shall be freestanding or in tandem or combination with any other Award.
Limited SARs that may only be exercised in connection with a Change of Control
or termination of service following a Change of Control as specified by the
Committee may be granted on such terms, not inconsistent with this Section 6(c),
as the Committee may determine. The Committee may require that an outstanding
Option be exchanged for an SAR exercisable for Stock having vesting, expiration,
and other terms substantially the same as the Option, so long as such exchange
will not result in additional accounting expense to the Company.
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(i) Grant and Restrictions. Subject to Section 6(d)(ii), Restricted Stock shall
be subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance conditions and/or future service
requirements), in such installments or otherwise and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
Except to the extent restricted under the terms of the Plan and any Award
document relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee). Upon any
forfeiture of Restricted Stock, a Participant shall cease to have any rights of
a stockholder and shall return any certificates representing such Restricted
Stock to the Company.
(ii) Limitation on Vesting. The grant, issuance, retention, vesting and/or
settlement of Restricted Stock shall occur at such time and in such installments
as determined by the Committee or under criteria established by the Committee.
Subject to Section 10, the Committee shall have the right to make the timing of
the grant and/or the issuance, ability to retain, vesting and/or settlement of
Restricted Stock subject to continued employment, passage of time and/or such
performance conditions as deemed appropriate by the Committee; provided that the
grant, issuance, retention, vesting and/or settlement of a Restricted Stock
Award that is based in whole or in part on performance conditions and/or the
level of achievement versus such performance conditions shall be subject to a
performance period of not less than one year, and any Award based solely upon
continued employment or the passage of time shall vest over a period not less
than three years from the date the Award is made, provided that such vesting may
occur ratably over the three-year period. The foregoing minimum vesting
conditions need not apply (A) in the case of the death, disability or Retirement
of the Participant or termination in connection with a Change of Control, and
(B) with respect to up to an aggregate of 5% of the shares of Stock authorized
under the Plan, which may be granted (or regranted upon forfeiture) as
Restricted Stock or RSUs without regard to such minimum vesting requirements.

 

 



--------------------------------------------------------------------------------



 



(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
(e) Restricted Stock Units. The Committee is authorized to grant RSUs to
Participants, subject to the following terms and conditions:
(i) Award and Restrictions. Subject to Section 6(e)(ii), RSUs shall be subject
to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance conditions and/or future service
requirements), in such installments or otherwise and under such other
circumstances as the Committee may determine at the date of grant or thereafter.
A Participant granted RSUs shall not have any of the rights of a stockholder,
including the right to vote, until Stock shall have been issued in the
Participant’s name pursuant to the RSUs, except that the Committee may provide
for dividend equivalents pursuant to Section 6(e)(iii) below.
(ii) Limitation on Vesting. The grant, issuance, retention, vesting and/or
settlement of RSUs shall occur at such time and in such installments as
determined by the Committee or under criteria established by the Committee.
Subject to Section 10, the Committee shall have the right to make the timing of
the grant and/or the issuance, ability to retain, vesting and/or settlement of
RSUs subject to continued employment, passage of time and/or such performance
conditions as deemed appropriate by the Committee; provided that the grant,
issuance, retention, vesting and/or settlement of an RSU that is based in whole
or in part on performance conditions and/or the level of achievement versus such
performance conditions shall be subject to a performance period of not less than
one year, and any Award based solely upon continued employment or the passage of
time shall vest over a period not less than three years from the date the Award
is made, provided that such vesting may occur ratably over the three-year
period. The foregoing minimum vesting conditions need not apply (A) in the case
of the death, disability or Retirement of the Participant or termination in
connection with a Change of Control, and (B) with respect to up to an aggregate
of 5% of the shares of Stock authorized under the Plan, which may be granted (or
regranted upon forfeiture) as Restricted Stock or RSUs without regard to such
minimum vesting requirements.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
dividend equivalents on the specified number of shares of Stock covered by an
Award of RSUs shall be either (A) paid with respect to such RSUs at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends, or (B) deferred with respect to
such RSUs, either as a cash deferral or with the amount or value thereof
automatically deemed reinvested in additional RSUs, other Awards or other
investment vehicles having a Fair Market Value equal to the amount of such
dividends, as the Committee shall determine or permit a Participant to elect.

 

 



--------------------------------------------------------------------------------



 



7. Performance-Based Compensation.
(a) Performance Goals Generally. If the Committee specifies that any Restricted
Stock or RSU Award is intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), the grant, issuance, vesting and/or
settlement of such Award shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 7. The performance
goal for such Awards shall consist of one or more business criteria and the
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7. The performance goal
shall be an objective business criteria enumerated under Section 7(c) and shall
otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain”. Performance goals may differ for Awards granted to
any one Participant or to different Participants.
(b) Timing for Establishing Performance Conditions. A performance goal shall be
established not later than the earlier of (A) 90 days after the beginning of any
performance period applicable to such performance-based Award or (B) the time
25% of such performance period has elapsed.
(c) Business Criteria. For purposes of this Plan, a “performance goal” shall
mean any one or more of the following business criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee:
(1) gross sales, net sales, or comparable store sales;
(2) gross margin, cost of goods sold, mark-ups or mark-downs;
(3) selling, general and administrative expenses;
(4) operating income, earnings from operations, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items;
(5) net income or net income per common share (basic or diluted);
(6) inventory turnover or inventory shrinkage;
(7) return on assets, return on investment, return on capital, or return on
equity;
(8) cash flow, free cash flow, cash flow return on investment, or net cash
provided by operations;
(9) economic profit or economic value created;
(10) stock price or total stockholder return; and
(11) market penetration, geographic expansion or new concept development;
customer satisfaction; staffing; diversity; training and development; succession
planning; employee satisfaction; acquisitions or divestitures of subsidiaries,
affiliates or joint ventures.
(d) Written Determinations. Determinations by the Committee as to the
establishment of performance conditions, the amount potentially payable in
respect of performance-based Awards, the level of actual achievement of the
specified performance conditions relating to such Awards, and the amount of any
final Award shall be recorded in writing in the case of Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the performance-based Award and other material
terms of the Award upon which settlement of the Award was conditioned have been
satisfied.

 

 



--------------------------------------------------------------------------------



 



(e) Settlement of performance-based Awards; Other Terms. Settlement of
performance-based Awards shall be in cash or Stock, in the Committee’s
discretion. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with such Awards. Any settlement
which changes the form of payment from that originally specified shall be
implemented in a manner such that the Award and other related Awards do not,
solely for that reason, fail to qualify as “performance-based compensation” for
purposes of Code Section 162(m). The Committee shall specify the circumstances
in which such Awards shall be paid or forfeited in the event of a Participant’s
death, disability or Retirement, in connection with a Change of Control or,
subject to the one-year performance condition set forth in Sections 6(d)(ii) and
6(e)(ii), in connection with any other termination of employment prior to the
end of a performance period or settlement of such Awards.
(f) Right of Recapture. If at any time after the date on which a Participant has
been granted or becomes vested in an Award pursuant to the achievement of a
performance goal under Section 7(c), the Committee determines that the earlier
determination as to the achievement of the performance goal was based on
incorrect data and that in fact the performance goal had not been achieved or
had been achieved to a lesser extent than originally determined and a portion of
an Award would not have been granted, vested or paid, given the correct data,
then (i) such portion of the Award that was granted shall be forfeited and any
related shares (or if such shares were disposed of, the cash equivalent) shall
be returned to the Company as provided by the Committee, (ii) such portion of
the Award that became vested shall be deemed to be not vested and any related
shares (or if such shares were disposed of, the cash equivalent) shall be
returned to the Company as provided by the Committee, and (iii) such portion of
the Award paid to the Participant shall be paid by the Participant to the
Company upon notice from the Company as provided by the Committee.
8. Certain Provisions Applicable to Awards.
(a) Stand-Alone, Additional, and Tandem Awards. Awards granted under the Plan
may, in the Committee’s discretion, be granted either alone or in addition to,
in tandem with, or in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary or affiliate, or any
business entity to be acquired by the Company or a subsidiary or affiliate, or
any other right of a Participant to receive payment from the Company or any
subsidiary or affiliate. Awards granted in addition to or in tandem with other
Awards or awards may be granted either as of the same time as or a different
time from the grant of such other Awards or awards.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(iii) and 6(c)(iii) or elsewhere in the Plan.
(c) Form and Timing of Payment under Awards. Subject to the terms of the Plan
(including Sections 11(k) and 11(l)) and any applicable Award document, payments
to be made by the Company or a subsidiary or affiliate upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Stock in connection with such settlement,
in the Committee’s discretion or upon occurrence of one or more specified
events, subject to Sections 6(b)(iv), 11(k) and 11(l).
9. Change of Control.
(a) Impact of Event. Unless the Board or Committee provides otherwise (either at
the time of grant of an Award or thereafter) prior to a Change of Control, this
Section 9(a) shall govern the treatment of any Option, SAR, Restricted Stock or
RSU, the exercisability, vesting and/or settlement of which is based solely upon
continued employment or passage of time. In the case of an Award subject to this
Section 9(a) that the acquiring or surviving company in the Change of Control
assumes upon and maintains following the Change of Control (which Award shall be
adjusted as to the number and kind of shares as may be determined appropriate by
the Committee prior to the Change of Control), if there occurs an involuntary
termination without cause of the Participant holding such Award (excluding
voluntary resignation, death, disability or Retirement) within three months
prior to or eighteen months following the Change of Control, such Award shall be
treated as provided in clause (i) or (ii) of this Section 9(a), as applicable.
In the case of an Award subject to this Section 9(a) that the acquiring or
surviving company in the Change of Control does not assume upon the Change of
Control, immediately prior to the Change of Control, such Award shall be treated
as provided in clause (i) or (ii) of this Section 9(a), as applicable. The
treatment provided for under this Section 9(a) is as follows:
(i) in the case of an Option or SAR, the Participant shall have the ability to
exercise such Option or SAR, including any portion of the Option or SAR not
previously exercisable, until the earlier of the expiration of the Option or SAR
under its original term and a date that is two years (or such longer
post-termination exercisability term as may be specified in the Option or SAR)
following such date of termination of employment; and

 

 



--------------------------------------------------------------------------------



 



(ii) in the case of Restricted Stock or RSUs, the Award shall become fully
vested and shall be settled in full. The Committee may also, through the terms
of an Award or otherwise, provide for an absolute or conditional exercise,
payment or lapse of conditions or restrictions on an Award which shall only be
effective if, upon the announcement of a transaction intended to result in a
Change of Control, no provision is made in such transaction for the assumption
and continuation of outstanding Awards.
(b) Effect of Change of Control upon performance-based Awards. Unless the
Committee specifies otherwise in the terms of an Award prior to a Change of
Control, this Section 9(b) shall control the treatment of any Restricted Stock
or RSU if at the time of the Change of Control the grant, issuance, retention,
vesting and/or settlement of such Award is based in whole or in part on
performance criteria and level of achievement versus such criteria. In the case
of an Award subject to this Section 9(b) in which fifty percent (50%) or more of
the performance period applicable to the Award has elapsed as of the date of the
Change of Control, the Participant shall be entitled to payment, vesting or
settlement of such Award based upon performance through a date occurring within
three months prior to the date of the Change of Control, as determined by the
Committee prior to the Change of Control, and pro-rated based upon the
percentage of the performance period that has elapsed between the date such
Award was granted and the date of the Change of Control. In the case of an Award
subject to this Section 9(b) in which less than fifty percent (50%) of the
performance period applicable to the Award has elapsed as of the date of the
Change of Control, the Participant shall be entitled to payment, vesting or
settlement of the target amount of such Award, as determined by the Committee
prior to the Change of Control, pro-rated based upon the percentage of the
performance period that has elapsed between the date such Award was granted and
the date of the Change of Control. The Committee may determine either in advance
or at the time of the Change of Control the treatment of the pro-rata portion of
an Award attributable to the portion of the performance period occurring after
the date of the Change of Control.
Notwithstanding the foregoing, in no event shall the treatment specified in
Sections 9(a) and 9(b) apply with respect to an Award prior to the earliest to
occur of (A) the date such amounts would have been distributed in the absence of
the Change of Control, (B) a Participant’s “separation from service” (as defined
under Section 409A of the Code) with the Company (or six months thereafter for
“specified employees”), (C) the Participant’s death or “disability” (as defined
in Section 409A(a)(2)(C) of the Code), or (D) a “change in the ownership or
effective control” of the Company or in the “ownership of a substantial portion
of the assets” of the Company within the meanings ascribed to such terms in
Treasury Department regulations issued under Section 409A of the Code, if and to
the extent that the Committee determines, in its sole discretion, that the
effect of such treatment prior to the time specified in this Section 9(b)(A),
(B), (C) or (D) would be the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code on a Participant holding such Award.
(c) Definition of Change of Control. For purposes of the Plan, the term “Change
of Control” shall mean, unless otherwise defined in an Award agreement, an
occurrence of a nature that would be required to be reported by the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A issued under the
Exchange Act. Without limiting the inclusiveness of the definition in the
preceding sentence, a Change of Control of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied:
(i) any person is or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities and such person would be deemed an “Acquiring
Person” for purposes of the Rights Agreement dated as of July 16, 1998, as
amended, between the Company and American Stock Transfer & Trust Company, LLC,
as successor Rights Agent (the “Rights Agreement”); or
(ii) any of the following occur: (A) any merger or consolidation of the Company,
other than a merger or consolidation in which the voting securities of the
Company immediately prior to the merger or consolidation continue to represent
(either by remaining outstanding or being converted into securities of the
surviving entity) 80% or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with another
entity; (B) any sale, exchange, lease, mortgage, pledge, transfer, or other
disposition (in a single transaction or a series of related transactions) of
assets or earning power aggregating more than 50% of the assets or earning power
of the Company on a consolidated basis; (C) any complete liquidation or
dissolution of the Company; (D) any reorganization, reverse stock split or
recapitalization of the Company that would result in a Change of Control as
otherwise defined herein; or (E) any transaction or series of related
transactions having, directly or indirectly, the same effect as any of the
foregoing.

 

 



--------------------------------------------------------------------------------



 



10. Additional Award Forfeiture Provisions.
(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted shall be subject to the following additional forfeiture
conditions, to which the Participant, by accepting an Award hereunder, agrees.
If any of the events specified in Section 10(b)(i), (ii), or (iii) occurs (a
“Forfeiture Event”), all of the following forfeitures will result:
(i) The unexercised portion of each Option held by the Participant, whether or
not vested, and any other Award not then settled will be immediately forfeited
and canceled upon the occurrence of the Forfeiture Event; and
(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or settlement of an Award that occurred on or after
(A) the date that is six months prior to the occurrence of the Forfeiture Event,
if the Forfeiture Event occurred while the Participant was employed by the
Company or a subsidiary or affiliate, or (B) the date that is six months prior
to the date the Participant’s employment by the Company or a subsidiary or
affiliate terminated, if the Forfeiture Event occurred after the Participant
ceased to be so employed. For purposes of this Section, the term “Award Gain”
shall mean (i) in respect of a given Option exercise, the product of (X) the
Fair Market Value per share of Stock at the date of such exercise (without
regard to any subsequent change in the market price of shares) minus the
exercise price times (Y) the number of shares as to which the Option was
exercised at that date, and (ii) in respect of any other settlement of an Award
granted to the Participant, the Fair Market Value of the cash or Stock paid or
payable to the Participant (regardless of any elective deferral) less any cash
or the Fair Market Value of any Stock or property (other than an Award or award
which would have itself then been forfeitable hereunder and excluding any
payment of tax withholding) paid by the Participant to the Company as a
condition of or in connection such settlement.
(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during a Participant’s employment by the Company or a
subsidiary or affiliate, or during the one-year period following termination of
such employment:
(i) The Participant, acting alone or with others, directly or indirectly,
(A) engages, either as employee, employer, consultant, advisor, or director, or
as an owner, investor, partner, or stockholder unless the Participant’s interest
is insubstantial, in any business in an area or region in which the Company
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the Company or a subsidiary or affiliate;
(B) induces any customer or supplier of the Company or a subsidiary or
affiliate, with which the Company or a subsidiary or affiliate has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary or affiliate; or (C) induces, or
attempts to influence, any employee of or service provider to the Company or a
subsidiary or affiliate to terminate such employment or service. The Committee
shall, in its discretion, determine which lines of business the Company conducts
on any particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 10(b)(i), a
Participant’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a Participant’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the Committee in its
discretion, of less than five percent of the outstanding equity of the entity;
(ii) The Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary
or affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company’s current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain
(other than by the Participant’s breach of this provision), except as required
by law or pursuant to legal process, or the Participant makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the Company or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process; or

 

 



--------------------------------------------------------------------------------



 



(iii) The Participant fails to cooperate with the Company or any subsidiary or
affiliate in any way, including, without limitation, by making himself or
herself available to testify on behalf of the Company or such subsidiary or
affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the Company or
any subsidiary or affiliate in any way, including, without limitation, in
connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the Company or such subsidiary or affiliate, as reasonably
requested.
(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant’s
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and a Participant shall not be precluded by this provision
or otherwise from entering into other agreements concerning the subject matter
of Sections 10(a) and 10(b).
(d) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.
11. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change of Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change of Control.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (which may include limitations
the Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

 

 



--------------------------------------------------------------------------------



 



(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock, then the Committee shall, in an equitable manner as
determined by the Committee, adjust any or all of (i) the number and kind of
shares of Stock or other securities of the Company or other issuer which are
subject to the Plan, (ii) the number and kind of shares of Stock or other
securities of the Company or other issuer by which annual per-person Award
limitations are measured under Section 5, (iii) the number and kind of shares of
Stock or other securities of the Company or other issuer subject to or
deliverable in respect of outstanding Awards and (iv) the exercise price,
settlement price or purchase price relating to any Award or, if deemed
appropriate, the Committee may make provision for a payment of cash or property
to the holder of an outstanding Option (subject to Sections 11(k) and 11(l)) or
other Award. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
performance-based Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets affecting any performance
conditions), or in response to changes in applicable laws, regulations, or
accounting principles; provided that no such adjustment shall be authorized or
made if and to the extent that the existence of such authority (i) would cause
Options, SARs, Restricted Stock or RSUs granted under the Plan to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder to otherwise fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder, or (ii) would cause the
Committee to be deemed to have authority to change the targets, within the
meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the performance goals
relating to Options or SARs granted to Covered Employees and intended to qualify
as “performance-based compensation” under Code Section 162(m) and regulations
thereunder.
(d) Tax Provisions.
(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction or event involving an Award, or to require a
Participant to remit to the Company an amount in cash or other property
(including Stock) to satisfy such withholding before taking any action with
respect to an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee, or in satisfaction of other tax obligations.
The Company can delay the delivery to a Participant of Stock under any Award to
the extent necessary to allow the Company to determine the amount of withholding
to be collected and to collect and process such withholding.
(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
(iii) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.
(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action:
(i) if such stockholder approval is required by any federal or state law or
regulation or the rules of the New York Stock Exchange or any other stock
exchange or automated quotation system on which the Stock may then be listed or
quoted; or

 

 



--------------------------------------------------------------------------------



 



(ii) if such amendment would materially increase the number of shares reserved
for issuance and delivery under the Plan; or
(iii) if such amendment would alter the provisions of the Plan restricting the
Company’s ability to grant Options or SARs with an exercise price that is not
less than the Fair Market Value of Stock; or
(iv) in connection with any action to amend or replace previously granted
Options or SARs in a transaction that constitutes a “repricing,” as such term is
used in Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange.
The Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to stockholders for approval; and provided further, that, without
the consent of an affected Participant, no such Board (or any Committee) action
may materially and adversely affect the rights of such Participant under any
outstanding Award (for this purpose, actions that alter the timing of federal
income taxation of a Participant will not be deemed material unless such action
results in an income tax penalty on the Participant). With regard to other terms
of Awards, the Committee shall have no authority to waive or modify any such
Award term after the Award has been granted to the extent the waived or modified
term would be mandatory under the Plan for any Award newly granted at the date
of the waiver or modification.
(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time (including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant), such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f).
(g) Unfunded Status of Awards; Creation of Trusts. To the extent that any Award
is deferred compensation, the Plan is intended to constitute an “unfunded” plan
for deferred compensation with respect to such Award. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.
(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. In addition, nothing herein shall
prevent the Committee from authorizing the payment in cash of any amounts with
respect to forfeited Awards. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

 



--------------------------------------------------------------------------------



 



(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Section 7, including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Participant will be a Covered Employee
with respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee as
likely to be a Covered Employee with respect to a specified fiscal year. If any
provision of the Plan or any Award document relating to an Award that is
designated as intended to comply with Code Section 162(m) does not comply or is
inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements, and no provision shall be deemed to
confer upon the Committee or any other person discretion to increase the amount
of compensation otherwise payable in connection with any such Award upon
attainment of the applicable performance objectives.
(k) Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
Notwithstanding anything herein to the contrary, any Award that is deferred
compensation within the meaning of Code Section 409A shall be automatically
modified and limited to the extent that the Committee determines necessary to
avoid the imposition of the additional tax under Section 409A(a)(1)(B) of the
Code on a Participant holding such Award.
(l) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Sections 8(c), 11(c) and 11(d)) is limited to the extent
necessary to ensure that any Option or other Award of a type that the Committee
has intended to be subject to “equity” accounting with a measurement date at the
date of grant under applicable accounting standards shall not become subject to
“liability” accounting solely due to the existence of such authority, unless the
Committee specifically determines that the Award shall remain outstanding
despite such “liability” accounting.
(m) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.
(n) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(n) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.
(o) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken thereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option is duly exercised.
Except as expressly provided in the Plan and an Award document, neither the Plan
nor any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.

 

 



--------------------------------------------------------------------------------



 



(p) Severability; Entire Agreement. If any of the provisions of the Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that , if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any agreements or documents
designated by the Committee as setting forth the terms of an Award contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.
(q) Plan Effective Date and Termination. The Plan became effective upon its
approval by the stockholders of the Company on June 13, 2007. The amended and
restated plan shall become effective if, and at such time as, the stockholders
of the Company have approved it in accordance with applicable law and stock
exchange requirements (such date, the “Amendment Effective Date”). Unless
earlier terminated by action of the Board, the authority of the Committee to
make grants under the Plan shall terminate on the date that is ten years after
the latest date upon which stockholders of the Company have approved the Plan,
and the Plan will remain in effect until such time as no Stock remains available
for delivery under the Plan or as set forth above and the Company has no further
rights or obligations under the Plan with respect to outstanding Awards under
the Plan.

 

 